Title: To James Madison from the Inhabitants of Charlemont, Massachusetts, 10 July 1812 (Abstract)
From: Charlemont Inhabitants
To: Madison, James


10 July 1812. “The memorial & remonstrance of the Inhabitants of the Town of Charlemont in the County of Franklin & Commonwealth of Massachusetts humbly sheweth; that they hold in the highest estimation the right Solomnly guarranteed to them as free Citizens of a great Republic by the Constitution of their Country; of peaceably assembling together & of expressing their Opinion, of the measures adopted by their public agents, tho we have not the advantage of viewing the whole ground of our relations & connections with foreign Nations and may therefore have formed mistaken apprehensions of the conduct of our Rulers, & may have been led to believe it erronious when in fact it is correct, yet having read and considered with great attention, such documents & correspondence as the Government have been pleased to make public and from them formed our deliberate & settled opinions we deem it not only our right, but in the present important calamitous & distressing crisis of our national affairs, we feel it a Solemn duty that we owe to our Country, our selves, & to those to whom we wish to transmit unimpaired the rights & priviledges of freemen, to let our sentiments be known to our Rulers, that they be not decieved by calculating on the volentary & hearty coopperation of the citizens in the cause in which they are engaged, when their hearts are far from it; the serv[i]ce of the Citizens when forced or grudgingly bestowed; cannot be productive of those efficient & ben[e]ficial effects as when they are volentary and flow from a hearty conviction of the rectitude of the cause in which they are ingaged. It would afford us much satisfaction in a crisis like the present, to have it in our power to express to our Rulers, our approbation of their conduct; our concurrence in the measures they have adopted; and to tender to them, what little property we possess, together with our personal services to assist them in the conflict they are about to engage in; but our candor, our sincerity, and our sense of duty to ourselves & our Country compel us to declare that all the information our Rulers have seen fit to communicate to the Public has not enabled us to perceive in their conduct, that wisdom, that firmness, that impartiality, and that high sense of national honor which ought to Characterize a free, Independant & neutral State; for we perceive that in their correspondence with the french Government, they have suffered themselves & through themselves the People of the United States to be branded & disgraced as a mean, degenerate & dastardly People; a nation without energy, without spirit, & without Just political views, who would not fight for their honor tho they might be compeled to for their Interest. We would also remark it as a singular fact, & one which deserves particular attention that in all communications of the french Government with that of the United States we have been permitted to see only extracts, not a single letter have we seen entire; enough however has been published to satisfy us that if the United States are to war with any nation, it becomes us first to redeem our National honor from the deep disgrace heeped on her by french insolence, first to wipe of[f] the stigma of penury & cowa[r]dice with which we have been branded, then may we have confidence to contend for our Interest.
“In examining the alledged grounds of the war lately declared against Great Britain we have been led to the following r[e]marks, with respect to their instigating the Indians to commit hostilities on our frontiers; it is acknowledged by the committee of foreign r[e]lations who bring forward the charge that they have no evidence to support it, while by the British Government it is expressly denied; and we think those hostilities may in a great measure be accounted for, by the want of punctuallity on the part of the United States in performing the stipulations of their treaties.
“The blockading Order of may eighteen hundred & six we believe has not til lately been considered by our Government as a cause of complaint much less as a cause of war. With regard to the secret mission of John Henry we have not been furnished with evidence to shew that the British Government had any agency in the enterprize of Henry; or efforded him any encouragement or assistance in it, but so contrary is the fact that he has been obliged to look to our own Government for the reward of his iniquity, to that Government which he says he was employed to undermine & to destroy! With respect to the impressment of our Seamen it is an injury not to be put up with by a nation jealous of its honor and unless abandoned or equitably aranged by treaty to the satisfact[i]on of the United States ought to be retaliated by all the energies of the nation; we cannot however but remark that the British Government, have repeatedly expressed a willingness to settle that subject by treaty so as to remove all grounds for complaint & do expressly disclaim all pretence of a right thus to exercise power contrary to right.
“The Orders in Council so much complained of & so injurious to our trade unless repealed might under some circumstances justify a war to obtain their repeal; but besides having a just cause of war, we ought to be satisfied that the object to be obtained will more than compensate for sacrafices to be made in the attempt, and that we have a reasonable prospect of obtaining that object, that our means are adequate to the end & that victory should we obtain it would not involv[e] us with our enemy in one common ruin. War is an evil greatly to be deprecated, we sincerely lement that it has been proclaimed, & we earnestly entreat that it may be speedily brought to a close, that peace may again return to our borders, to brighten our prospects & to chase away the gloom that now surrounds us. We cannot but view with painful apprehension the collecting & stationing bodies of regular troops in the interior parst [sic] of our Country while the Militia at the time are called to do duty at places distant from their homes.
“Among the evils with which we view ou[…] threatened & exposed; none strikes us with more dismay than the prospect of a more intimate connextion & alliance with the cruel despot who holds beneath his Iron sway the distressed nations of continental Europe.
“War, & pestilence, & famine & sword, would be hailed as the sure mercies of Heaven when compaired to such an alliance, and we humbly pray almighty God that he would so far turn the hearts of our Rulers to himself as that they may be induced to avoid such a connextion.”
“Voted by the Inhabitants” of Charlemont “that the foregoing Memorial be … forwarde⟨d⟩ to the President of the United States.”
